Title: To George Washington from Major General Benedict Arnold, 21 June 1778
From: Arnold, Benedict
To: Washington, George


                    
                        Dear General
                        Philada June 21. 1778,
                    
                    3 oClock Sunday morning
                    The Inclosed Letter this Minute came to hand, and contains every Intelligence, I have received respecting the Enemies Army, Thier Fleet were all below Ready Island except two Ships who lay opposite to it at seven o Clock yesterday morning, which is the last Advice I have received from them.
                    Seventy Odd Deserters from the Enemy had Arived here last Night, I hope this day will greatly augment the Number. I am very respectfully Dear Genl Your Excellencys Most Obedt Servt
                    
                        B. Arnold
                    
                